

EXHIBIT 10.3








ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between Compass
Bank (the "Assignor") and Branch Banking and Trust Company (the "Assignee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor: Compass Bank
2. Assignee: Branch Banking and Trust Company
3. Borrower: Weingarten Realty Investors





--------------------------------------------------------------------------------



















1. Administrative Agent
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
2. Credit Agreement:
The Amended and Restated Credit Agreement dated as of September 30, 2011 among
Weingarten Realty Investors, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties hereto.
 
 

3.     * Assigned Interest:


Facility Assigned
Aggregate Amount of
Commitment/L08ns
tor all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of
Conul1itmentiLoans
Commitment
$500,000,000.00
$25,000,000.00
5.000000000%







Effective Date: September 6, 2012 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment sad Assumption are hereby agreed to:
ASSIGNOR
COMPASS BANK
By: /s/ Dan Killian Title: Sr. Vice President
ASSIGNEE
Branch Banking and Trust Company
By: /s/ Chris Verwoerdt______Title: Senior Vice President























--------------------------------------------------------------------------------















Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By    /s/ Daniel Hunter                   
Daniel Hunter
Title:    Authorized Signatory


Borrowers Consent:
Weingarten Realty Investors:
By     /s/ Stephen C. Richter
Stephen C. Richter
Title:    EVP & CFO





